Citation Nr: 1343238	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for left hip replacement (prosthesis).  

2.  Entitlement to service connection for a right hip flail joint.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1978 to October 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no an additional records which are pertinent to the present appeal.  

The issue of service connection for left hip pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, the Board must remand the case in order to obtain additional medical evidence prior to appellate handling of the Veteran's claims.  As the Board is unable to draw its own medical conclusions, it must remand for a new VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Based on the recent VA examination, the examiner opined that the diagnosis of mild right hip arthrosis was less likely than not related to service.  However, the examiner did not address whether the right hip pathology was secondary to the left hip disability or other service-connected condition.  

In the instant case, the Veteran is claiming his left hip replacement is related to an injury in service, but there is no opinion as to the etiology of this claimed condition.  Without further medical evidence, the Board cannot determine if the left hip replacement is related to an event or incident of the Veteran's extensive active service.  

The Veteran in this regard reports having had significant left hip pains during his long period of active duty.    

Since the examiner's opinion regarding the right hip claim rests at least partially on the etiology of the left hip disability, the Board must remand both issues for another examination.  The examiner should take into account all lay and medical evidence.  There must also be a sufficient rationale for each opinion.   

As the Veteran reports going to VA for medical attention in the past, copies of any pertinent records should be obtained.  

Finally, to the extent that the Veteran reports having frequent private medical treatment for his hips, any outstanding private treatment records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide copies of any private medical records in his possession and necessary permission to contact any private health care provider to obtain copies of any relevant documents.  If the Veteran grants permission, the RO should then obtain all updated private medical records from the identified providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

2.  The RO should also take all indicated action to obtain copies of any outstanding VA clinical records referable to treatment rendered for his claimed hip conditions since service.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1and 2 have been completed, the RO should have the Veteran scheduled for another VA examination to determine that nature and likely etiology of the claimed hip disorders.  All indicated testing should be performed, and the record should be made available to the examiner for review.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not, (a 50/50 chance) that any current left hip disability had its clinical onset during service based on his assertions of having significant pain during his long service or otherwise due to an injury or other event of his extensive active service.  The examiner should take into account and respond to the Veteran's lay statements placing his symptoms during his active duty.  The examiner should also note and respond to the Veteran's private treatment records.   

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


